Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 20, 2022, wherein claim 1 is amended, claim 19 is canceled, and new claims 24 and 25 are introduced.  This application is a continuation of US application 14/573352, now US patent 10617666, filed December 17, 2014, which claims benefit of foreign applications EP13197821.5, filed December 17, 2013, and EP14187228.3, filed October 1, 2014.
Claims 1, 3-13, 16, 18, and 22-25 are pending in this application.
Claims 1, 3-13, 16, 18, and 22-25 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claims 1, 3-13, 16, 18, 19, and 23 under 35 USC 103 for being obvious over Thomas et al. in view of Eckhardt et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that no active agents other than SGLT2 inhibitors are administered.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-13, 16, 18, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US pre-grant publication 2013/0046088, of record in previous action) in view of Eckhardt et al. (PCT international publication WO2007/093610, of record in previous action)
Base claim 1 is directed to a method of treating a metabolic disorder selected from various disorders including diabetes, hyperglycemia, and related conditions, in a feline animal comprising administering to the feline animal a SGLT-2 inhibitor having a particular formula which corresponds to the known compound velagliflozin.  Dependent claims 22 and 23 specify a particular dosage of the compound to be administered.  Dependent claims 3-10 specify particular features of the disease being treated.  Dependent claim 11 specifies that the feline is a cat.  Dependent claims 12-13 specify that the compound being administered is in a particular complex with an amino acid.  Dependent claims 16 and 18 specify particular features of the route and schedule of administration.
Liou et al. discloses compounds that inhibit SGLT, crystalline forms of said compounds, and methods of using these compounds, optionally in combination with other therapeutic agents, for treating diseases and conditions which are affected by SGLT inhibition. (p. 1 paragraph 6) The compounds are specifically SGLT2 inhibitors (p. 3 paragraph 40) and can be prepared as crystalline complexes with amino acids. (p. 4 paragraph 41) Liou et al. further discloses methods of using these compounds to treat diseases which can be affected by SGLT2 inhibition. (p. 4 paragraphs 45-46) The compounds themselves are C-glycosyl heteroaryl compounds having a structure that encompasses the claimed structure, in complex with one or two molar equivalents of an amino acid. (p. 4 paragraphs 47-48) The amino acid used for complexation can be for example L-proline. (p. 6 paragraph 75) These compositions can be administered by oral or parenteral administration. (p. 9 paragraphs 103 and 106) The disclosed compounds can be administered to treat diseases including type 1 or 2 diabetes, diabetic 
Eckhardt et al. (PCT publication WO2007/093610, a publication specifically cited by Thomas et al.) discloses glucopyranosyl-substituted benzonitrile compounds having a structure which encompasses the compound used in the instant claims. (p. 2 lines 9-25, wherein R3 is cyclopropyl) These compounds are SGLT2 inhibitors. (p. 3 lines 1-8) They can be used to treat any condition normally treated in a subject by SGLT2 inhibition, (p. 24 lines 20-23) including for example type 1 or 2 diabetes and complications of diabetes, obesity and metabolic syndrome. (p. 24 lines 25-30) A preferred oral dosage is 1-100 mg, administered 1 to 4 times per day. (p. 25 lines 23-25) These compounds can be administered in combination with additional active agents including DPPIV inhibitors and insulin. (p. 26 lines 1-9) Then administered in combination with other active agents these compounds can be administered simultaneously or at staggered times. (p. 27 lines 17-22) The compounds can preferably be prepared as crystalline complexes with amino acids, including proline, at a 1:1 or 1:2 ratio. (p. 21 liens 1-3) In one example the specific compound recited in the claims is prepared. (p. 56 line 16 – p. 57 line 4)
It would have been obvious to use the specific claimed compound as the SGLT2 inhibitor, including as a 1:1 crystalline complex with proline, as the active agent in the therapeutic methods described by Liou et al., including in a method of treating a feline subject such as a cat.  One of ordinary skill in the art would have seen the prior art as suggesting or motivating this choice because the compounds described by Eckhardt are members of the generic class of SGLT2 inhibitors described by Liou et al. as being useful for treating the claimed conditions in domestic animals including cats.

For these reasons the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted January 20, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that neither Liou nor Eckhardt particularly discloses treating feline subjects, and that the conclusion that the mention of cats as patients in the disclosure of Liou renders obvious the treatment of cats with specific SGLT2 inhibitors is based on improper hindsight, and cites arguments made in the declaration of Dania Birte Reiche under 37 CFR 1.132, submitted January 20, 2022, to that effect.  However, the disclosure of Liou does in fact disclose a fairly broad range of chemical structures united by the fact that they are SGLT2 inhibitors, and describes them as usable broadly in domestic animals such as a dog or a cat.  One of ordinary skill in the art, absent evidence to the contrary, would have seen this disclosure as stating that it is generally possible to treat non-human animals such as dogs and cats with SGLT2 inhibitors.
With respect to the declaration of Dania Birte Reiche under 37 CFR 1.132, the declaration discloses results of a comparison of the potencies of several different SGLT2 inhibitors in humans, rats, and cats.  The result of this study indicated that the relative potencies between dapagliflozin, canagliflozin, ertugliflozin, and velagliflozin differ between species.  While this is evidence of a certain amount of unpredictability in the relative potencies of these agents, all of the therapeutic agents tested produced the desired result (glycosuria) and none of the compounds appeared to have unacceptable side effects or other factors that would render them unsuitable as therapeutic agents.  The result of this 
The declarant furthermore repeats arguments regarding the assertion that the nature of feline diabetes and the state of the art regarding its treatment render any approach other than administering exogenous insulin non-obvious.  A consideration of the art indicates that this is clearly not the case.  Firstly, the previously cited reference Thomas et al. WO2011/117295 (of record in previous action) shows one of ordinary skill in the art using a combination of small molecule antidiabetic compounds to treat predominantly carnivorous non-human animals of which cats are a specific example.  Additionally the references Rand (“MANAGEMENT OF FELINE DIABETES MELLITUS” Veterinary Clinics of North America: Small Animal Practice vol. 31 no. 5 Sept 2001 pp. 889-891, reference included with PTO-892) and Palm (“Oral Hypoglycemics in Cats with Diabetes Mellitus” Vet Clin Small Anim vol. 43 (2013) pp. 407-415, Reference included with PTO-892) both describe treatment of diabetic cats with small molecule hypoglycemic agents where treatment with insulin is inadequate or not possible.  Therefore the state of the art does not in fact teach against using therapeutic agents other than insulin for treating cats, and in the case of Thomas specifically suggests that SGLT2 inhibitors can be appropriate therapeutic agents.
With respect to claims 23-25, Applicant argues that the specific claimed dosage ranges recited in these claims are not obvious given that appropriate dosages differ between species and the cited prior art does not disclose what an appropriate dosage is for treating cats.  However as has already been 
For these reasons the rejection is deemed proper and made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13, 16, 18, 19, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10617666. (of record in previous action, herein referred to as ‘666) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘666 anticipate the claimed invention.
Specifically claim 1 of ‘666 claims a method of treating a metabolic disorder in a feline subject comprising administering to the subject a SGLT2 inhibitor having a structure falling within the scope of the structure recited in instant claim 1, wherein the metabolic disorder is selected from various conditions which are the same as those recited in instant claim 1, and wherein the SGLT2 inhibitor is administered at a dose falling within the ranges recited in instant claims 22 and 23.  Dependent claims 2-9 of ‘666 specify the particular disorder being treated, which are the same disorders recited in instant claims 3-10.  Dependent claim 10 of ‘666 specifies that he feline is a cat, which is the same limitation specified by instant claim 11.  Dependent claim 11 of ‘666 specifies that the SGLT2 inhibitor is administered once per day, similarly to instant claim 18.  Claim 12 of ‘666 specifies further administering insulin to the feline, similarly to instant claim 19.  Claims 13-15 of ‘666 specify that the SGLT2 inhibitor is 
Applicant has declined to traverse this rejection.  Therefore it is made final.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/16/2022